Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/14/2020, 04/29/2021 & 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 02/08/2021 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claims 1, 16 & 26 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 26, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 26 that includes: 
Claim 26:
…
“
a first information processing device; and a second information processing device, wherein the first information processing device includes a first output control unit configured to control an output of a detection image output from an 15imaging element that receives incident light incident without through an imaging lens, and restoration information including setting information set by a user and to be used to generate a restoration image from the detection image, to the second information processing 20device, and a first acquisition unit configured to acquire the restoration image generated using the detection image and the restoration information from the second information processing device, and 25the second information processing device includes a second acquisition unit configured to acquire the detection image and the restoration information from the first information processing device, a restoration processing unit configured to 30perform restoration processing of generating the restoration image using the detection image and the245 SP371716WOOO restoration information, and a second output control unit configured to control an output of the restoration image to the first information processing device.
”
Claim 6 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM OBJECTIONS
Claims 13 & 23 are objected to because of the following informalities: 
 …
wherein the output control unit controls the output of the detection image and the restoration information to 15another information processing device, and the acquisition unit acquires the restoration image from the another information processing device.
…
In this case, establishing a sequencing (e.g. 1st, 2nd etc…) information processing device is proper. 

CLAIM REJECTIONS - 35 USC § 101
The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

For example,   Claim 15 & 25 recites merely a program without the recitation of encoding such program in a computer-readable medium.  Without such medium, the program is nothing more than just functional descriptive material or data structure, thus, Claim 15 & 25 are directed to a program per se.  Program per se does not fall within any of the statutory categories.  Therefore, it is non-statutory under 35 USC 101.  For amendment involving computer-readable medium, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1-3, 10, 13-17 & 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Publication 2018/0068423) in view of Yoshitaka (WO 2018/012492)
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claims 1, 14-16 & 24-25, Adachi discloses an acquisition unit (304, Fig. 3 & [0037, 0040-0042, 0050, 0060] discloses an image processing unit) configured to acquire a 5detection image output (S1, Fig. 6 & [0059] discloses image acquisition), 10a restoration processing unit (308, Fig. 3 & [0050] discloses restoration information processing unit generates restoration information that makes the original image (captured image) before image processing be restorable) configured to perform restoration processing of generating the restoration image using the detection image and the restoration information (S6, Fig. 6 & [0062] discloses generating restoration information that makes the unprocessed original image be restorable); and an output control unit (306, Fig. 3 & [0050-0051] discloses receiving output of the generated restoration information to output control unit 306) configured to control an 15output of the restoration image.
Adachi is silent to acquire a 5detection image output from an imaging element that receives incident light incident without through an imaging lens. 
However, Yoshitaka’s Abstract and Description (Pages 1-4/28…See Bottom Right Corner) for example discloses to acquire a 5detection image output from an imaging element that receives incident light incident without through an imaging lens. (Abstract for example discloses not using a imaging lens in imaging capture) 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi’s disclosure to include the above limitations in order to eliminate the effects of imaging aberrations (See Description Page 2/28…See Bottom Right Corner)
Adachi in view of Yoshitaka is silent to restoration information including setting information set by a user and to be used to generate a restoration image from the detection image.
However, Yoshitaka’s Abstract & Description (Pages 6-9/28…See Bottom Right Corner) for example discloses restoration information including setting information set by a user and to be used to generate a restoration image from the detection image.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi in view of Yoshitaka’s disclosure to include the above limitations in order to provide desired refocusing (See Pages 6-9/28…See Bottom Right Corner)
As to claim 2, Adachi in view of Yoshitaka discloses everything as disclosed in claim 1. In addition, Adachi discloses wherein the restoration information further includes 20information unique to the imaging element. ([0050-0053] See wherein examiner submits attributes of the camera at time of capture are unique to the imaging element)
As to claim 3, Adachi in view of Yoshitaka discloses everything as disclosed in claim 2. In addition, Adachi discloses wherein the restoration processing unit (308, Fig. 3 & [0050] discloses restoration information processing unit generates restoration information that makes the original image (captured image) before image processing be restorable) sets a restoration 25parameter on a basis of the restoration information ([0050-0053] discloses for example see wherein frame numbers, and time information of the associated processed image (e.g. restoration parameters), and generates the restoration image on a basis of the restoration parameter.
10 & 17, Adachi in view of Yoshitaka discloses everything as disclosed in claims 2 & 16. In addition, Adachi discloses wherein the setting information includes at least one of an 20object distance that is a distance between the imaging element and an object, a focus target indicating a type of an object to focus on, a restoration region indicating a region to restore (See Abstract and Occurrences of the term ‘specific region’ to be blurred and restored), a number of pixels of the restoration image, an angle of view of the restoration 25image, or timing to perform restoration.
As to claims 13 & 23, Adachi in view of Yoshitaka discloses everything as disclosed in claims 1 & 24. In addition, Adachi discloses wherein the acquisition unit (304, Fig. 3 & [0037, 0040-0042, 0050, 0060] discloses an image processing unit) acquires the detection image and the restoration information from another information 15processing device, and the output control unit controls an output of the restoration image to the another information processing device. (See Fig. 3 and Corresponding Disclosure)
As to claim 22, Adachi in view of Yoshitaka discloses everything as disclosed in claim 16. In addition, Adachi discloses further comprising: the imaging element (301, Fig. 3 & [0029-0031] transmits a single acquired image).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Publication 2018/0068423) in view of Yoshitaka (WO 2018/012492) as applied in claim 3, above further in view of Yano (U.S. Publication 2009/0016632)
As to claim 4, Adachi in view of Yoshitaka discloses everything as disclosed in claim 3 but is silent to wherein the restoration processing unit sets a restoration238 SP371716W00matrix used to convert the detection image into the restoration image on a basis of the restoration parameter, and 
However, Yano discloses wherein the restoration processing unit sets a restoration238 SP371716W00matrix used to convert the detection image into the restoration image on a basis of the restoration parameter, and generates the restoration image, using the detection image and the restoration matrix. (Abstract, [0012, 0027-0028, 0042] for example discloses a restoration matrix generating a pixel mixture restoration matrix based on the shooting situation acquiring by the shooting situation acquiring section.  The restoration processing section restores a resolution of the pixel-mixed image using the mixed-pixel signal and the pixel mixture restoration matrix)
 It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi in view of Yoshitaka’s disclosure to include the above limitations in order to restore a resolution to a deteriorated image by pixel mixture processing at high speeds with high precision [0003].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Publication 2018/0068423) in view of Yoshitaka (WO 2018/012492) & Yano (U.S. Publication 2009/0016632) as applied in claim 4, above further in view of NARUSE et al. (U.S. Publication 2016/0239946)
As to claim 5, Adachi in view of Yoshitaka & Yano discloses everything as disclosed in claim 4 but is silent to wherein the restoration processing unit repeats the processing of generating the restoration image a 10predetermined number of times while changing the restoration parameter.
However, NARUSE’s Abstract & Summary of Invention discloses wherein the restoration processing unit repeats the processing of generating the restoration image a 10predetermined number of times while changing the restoration parameter. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi in view of Yoshitaka’s disclosure to include the above limitations in order to reach users desired image quality (See Summary of Invention)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Publication 2018/0068423) in view of Yoshitaka (WO 2018/012492) & Yano (U.S. Publication 2009/0016632) as applied in claim 3, above further in view of OGASHARA (U.S. Publication 2011/0157399)
As to claim 7, Adachi in view of Yoshitaka & Yano discloses everything as disclosed in claim 3 but is silent to wherein the restoration parameter includes at least one of an object distance that is a distance between the imaging element and an object, a position where a pixel of the detection image is thinned, a position where a pixel of 25the detection image is added, or a regularization parameter in a case of using a least squares method for generation of the restoration image.
However, OGASHARA’s [0026-0027, 0034-0035, 0038-0039, 0044] discloses wherein the restoration parameter includes at least one of an object distance that is a distance between the imaging element and an object ([0026-0027, 0034-0035, 0038-0039, 0044]), a position where a pixel of the detection image is thinned, a position where a pixel of 25the detection image is added, or a regularization parameter in a case of using a least squares method for generation of the restoration image.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi in view of Yoshitaka’s disclosure to include the above limitations in order to facilitate proper resolution restoration.
s 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Publication 2018/0068423) in view of Yoshitaka (WO 2018/012492) as applied in claim 2, above further in view of WATANABE et al. (U.S. Publication 2019/0268548)
As to claims 9 & 19, Adachi in view of Yoshitaka discloses everything as disclosed in claims 2 & 16 but is silent to wherein the information unique to the imaging element includes identification information for identifying a pattern of an incident angle directivity indicating a directivity of the imaging element with respect to an 15incident angle of the incident light.
However, WATANABE’s [0036] discloses wherein the information unique to the imaging element includes identification information for identifying a pattern of an incident angle directivity indicating a directivity of the imaging element with respect to an 15incident angle of the incident light.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi in view of Yoshitaka’s disclosure to include the above limitations in order to adequate shading correction [0035-0038]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Publication 2018/0068423) in view of Yoshitaka (WO 2018/012492) as applied in claim 10, above further in view of HAN (U.S. Publication 2011/0026815)
As to claim 11, Adachi in view of Yoshitaka discloses everything as disclosed in claim 10 but is silent to wherein the restoration processing unit generates the 30restoration image after matching the number of pixels of the detection image with the number of pixels of the240 SP371716W00 restoration image by thinning or adding of a pixel of the detection image.
However, HAN’s [0042] discloses wherein the restoration processing unit generates the 30restoration image after matching the number of pixels of the detection image with the number of pixels of the240 SP371716W00 restoration image by thinning or adding of a pixel of the detection image.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi in view of Yoshitaka’s disclosure to include the above limitations in order to provide enhanced image distortion processing (See Background of Invention)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Publication 2018/0068423) in view of Yoshitaka (WO 2018/012492) as applied in claim 10, above further in view of Hamano (U.S. Publication 2011/0007176)
As to claim 12, Adachi in view of Yoshitaka discloses everything as disclosed in claim 10 but is silent to wherein the restoration processing unit repeats the processing of generating the restoration image on a basis of restoration accuracy of an image of the focus target or an image of the restoration region.
However, Hamano’s Fig. 14 & [0075-0081] discloses wherein the restoration processing unit repeats the processing of generating the restoration image on a basis of restoration accuracy of an image of the focus target or an image of the restoration region.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi in view of Yoshitaka’s disclosure to include the above limitations in order to properly implement blue restoration within a short period of time. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Publication 2018/0068423) in view of Yoshitaka (WO 2018/012492) as applied in claim 17, above further in view of HATAKEYAMA (U.S. Publication 2011/0135216)
18, Adachi in view of Yoshitaka discloses everything as disclosed in claim 17 but is silent to a read control unit configured to selectively read a detection signal for each pixel output unit of the imaging element, wherein 10the read control unit matches the number of pixels of the detection image with the number of pixels of the restoration image.
However, HATAKEYAMA’s Fig. 14 & Corresponding Disclosure discloses a read control unit configured to selectively read a detection signal for each pixel output unit of the imaging element, wherein 10the read control unit matches the number of pixels of the detection image with the number of pixels of the restoration image.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi in view of Yoshitaka’s disclosure to include the above limitations in order to correct or reduce deterioration components of an image (See Field of Invention)
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Publication 2018/0068423) in view of Yoshitaka (WO 2018/012492) as applied in claim 16, above further in view of Ito et al. (U.S. Publication 2016/0269514)
As to claim 20, Adachi in view of Yoshitaka discloses everything as disclosed in claim 16 but is silent to wherein the acquisition unit acquires the detection image and the restoration information from another information 15processing device, and the output control unit controls an output of the restoration image to the another information processing device.
However, Ito’s Fig. 2 & [0044, 0047-0048 & 0055] discloses wherein the acquisition unit acquires the detection image and the restoration information from another information 15processing device, and the output control unit controls an output of the restoration image to the another information processing device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi in view of Yoshitaka’s disclosure to include the above limitations in order to imaging options to accommodate objects of varying distances. 
As to claim 21, Adachi in view of Yoshitaka discloses everything as disclosed in claim 16. In addition, Adachi discloses a detachable memory ([0021]).   Adachi in view of Yoshitaka but is silent to wherein243 SP371716W00the information processing device is able to be stored in a storage member including the imaging element, and the acquisition unit acquires the detection image 5from the storage member.
However, Ito’s Fig. 3 & [0042-0046] discloses wherein243 SP371716W00the information processing device (120, Fig. 3 & [0057-0060]) is able to be stored in a storage member (130, Fig. 3 & [0059-0060]) including the imaging element (100, Fig. 3 & [0038-0048]), and the acquisition unit acquires the detection image 5from the storage member (130, Fig. 3 & [0059-0060]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Adachi in view of Yoshitaka’s disclosure to include the above limitations in order to provide variability in location of image processing. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661